Per Curiam:

It is the law that checks are payable instantly on demand, but it is not the law that payment of a check must be demanded instantly. Granting that a check has some features of a bill of exchange under the statutes of this state, it need hot be presented until the day after it is given if the party receiving it and the bank upon which it is drawn are in the same place. If they are not in the same place, it is only necessary that the check be put in course of - collection within the time otherwise allowed for presentation. It cannot be said to be due until demand for payment is made.
If not forwarded and presented within the time allowed by the rules of commercial law the drawer must show the delay caused him to suffer loss before he can defeat recovery by a bona fide holder. The same rule holds regarding protest and notice of non-payment. (Noble v. Doughten, 72 Kan. 336, 83 Pac. 1048, and cases there cited.)
The statement in the defendants’ answer that the check was due the day it was drawn could not be true, *790and no facts showing a violation of the rule of diligence in presenting the check and subsequent damage are pleaded.
In suing upon the check the indorsee had the right to disregard or cancel all indorsements carrying the check forward from it to the drawee. The defendants’ remedy is against the party defrauding them, and not against the party who in good faith cashed their check.
The judgment of the district court is affirmed.